 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Matthew Allen Woods,                             No. CV-18-08255-PCT-DJH (ESW)
10                 Plaintiff,                         ORDER
11   v.
12   Stephanie Herrick, et al.,
13                 Defendants.
14
15
16         On June 14, 2019, the Court denied Plaintiff’s “Motion for Leave to Waive the
17   Formal Requirements of LRCiv 5.4” (Doc. 9) without prejudice as Plaintiff provided no
18   specific factual basis or any supporting documentation from which the Court reasonably
19   could find that a waiver of LRCiv 5.4 is warranted in this case. (Doc. 10). The Court has
20   reviewed Plaintiff’s July 1, 2019 filing (Doc. 12), which the Court construes as a renewed
21   “Motion for Leave to Waive the Formal Requirements of LRCiv 5.4.”1 Plaintiff has
22   submitted documentation indicating the prices of the prison commissary items and also has
23   submitted a copy of his inmate trust account. For good cause shown,
24         IT IS ORDERED granting Plaintiff’s July 1, 2019 Motion (Doc. 12).
25
           1
              The filing is captioned as a Motion for Reconsideration. However, “[a] motion for
26   reconsideration is not a vehicle to reargue the motion or to present evidence which should
     have been raised before.” Bermingham v. Sony Corp. of Am., Inc., 820 F.Supp. 834, 856
27   (D.N.J. 1992); see also Kona Enterprises, Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th
     Cir. 2000) (a motion for reconsideration “may not be used to raise arguments or present
28   evidence for the first time when they could reasonably have been raised earlier in the
     litigation”).
 1          IT IS FURTHER ORDERED waiving the requirements of LRCiv 5.4 as to
 2   Plaintiff.
 3          Dated this 12th day of July, 2019.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
